UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1677



JAMES E. BEASLEY,

                                               Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-99-1568-2-13AJ)


Submitted:   October 17, 2000              Decided:   November 1, 2000


Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Beasley, Appellant Pro Se. Michele M. Kelley, SOCIAL SECU-
RITY ADMINISTRATION, Denver, Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Beasley appeals the district court’s order dismissing

his complaint as untimely filed.       We have reviewed the record and

the district court’s order adopting the recommendation of the mag-

istrate judge and find no reversible error.1      We therefore affirm

on the reasoning of the district court.      See Beasley v. Apfel, No.

CA-99-1568-2-13AJ (D.S.C. Mar. 27, 2000).2      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                              AFFIRMED




     1
       We note that the complaint in this action was docketed in
the district court on May 18, 1999, rather than on May 26.
     2
       Although the district court’s judgment is marked as “filed”
on March 24, 2000, the district court’s record shows that it was
entered on the docket sheet on March 27. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the judgment or order was entered on the docket sheet that we take
as the effective date of the district court’s decision. See Wilson
v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2